EXHIBIT 10.2


NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE CONVERTIBLE HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR AN OPINION OF
COUNSEL (WHICH COUNSEL SHALL BE SELECTED BY THE HOLDER), IN A GENERALLY
ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS
SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT. NOTWITHSTANDING THE
FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN
ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES.


Principal Amount: $_______
Issue Date: _______________

 
CONVERTIBLE PROMISSORY NOTE


FOR VALUE RECEIVED, NEONODE INC., a Delaware corporation (hereinafter called
“Borrower”), hereby promises to pay ____________________________________ (the
“Holder”) or its registered assigns or successors in interest or order, without
demand, the sum of _________________________________Dollars ($________)
(“Principal Amount”), on December 31, 2010 (the “Maturity Date”), if not sooner
paid.


This Note has been entered into pursuant to the terms of a Convertible Note
Agreement between the Borrower and the Holder, dated of even date herewith (the
“Convertible Note Agreement”), and shall be governed by the terms of such
Convertible Note Agreement. Unless otherwise separately defined herein, all
capitalized terms used in this Note shall have the same meaning as is set forth
in the Convertible Note Agreement. The following terms shall apply to the Note:
ARTICLE I


INTEREST; AMORTIZATION


1.1.
1.1      Interest Rate.   Interest on the outstanding Principal Amount shall
accrue from the date of the Note and shall be payable in arrears on December 31,
and on June 30 of each year as long as the Note is outstanding and on the
Maturity Date, accelerated or otherwise, when the principal and remaining
accrued but unpaid interest shall be due and payable. Interest on the
outstanding principal balance of this Note shall accrue at a rate of seven
percent (7.0%) per annum (the “Interest Rate”). Interest on the outstanding
principal balance of the Note shall be computed on the basis of the actual
number of days elapsed and a year of three hundred and sixty (360) days.



1.2.            Default Interest Rate.  Following the occurrence and during the
continuance of an Event of Default (as defined in Article IV), which, if
susceptible to cure is not cured within twenty (20) days, otherwise then from
the first date of such occurrence, the annual interest rate on this Note shall
be ten percent (10%).  Such interest shall be due and payable together with
regular scheduled payments of interest.

 
1

--------------------------------------------------------------------------------

 


1.3.            Conversion Privileges.  The Conversion Privileges set forth
herein shall remain in full force and effect immediately from the date hereof
and until the Note is paid in full regardless of the occurrence of an Event of
Default.  The Note shall be payable in full on the Maturity Date, unless
previously converted into Common Stock.


ARTICLE II


OPTIONAL REDEMPTION


2.1.            Optional Redemption of Principal Amount.  Provided an Event of
Default or an event which with the passage of time on the giving of notice could
become an Event of Default has not occurred, unless such Event of Default has
been cured, then commencing six months (6) after the Issue Date of this Note,
the Borrower will have the option of prepaying the outstanding Principal Amount
of this Note ("Optional Redemption"), in whole or in part, by paying to the
Holder a sum of money equal to one hundred and twenty percent (120%) of the
Principal Amount to be redeemed, together with accrued but unpaid interest
thereon and any and all other sums due, accrued or payable to the Holder arising
under this Note or any Transaction Document through the Redemption Payment Date
as defined below (the "Redemption Amount").  Borrower’s election to exercise its
right to prepay must be by notice in writing (“Notice of Redemption”).  The
Notice of Redemption shall specify the date for such Optional Redemption (the
"Redemption Payment Date"), which date shall be thirty (30) business days after
the date of the Notice of Redemption (the "Redemption Period"). A Notice of
Redemption shall not be effective with respect to any portion of the Principal
Amount for which the Holder has a pending election to convert pursuant to
Section 3.1.   A Redemption Notice may be given not more than two times.  On the
Redemption Payment Date, the Redemption Amount, less any portion of the
Redemption Amount against which the Holder has previously exercised its rights
pursuant to Section 3.1, shall be paid in good funds to the Holder. In the event
the Borrower fails to pay the Redemption Amount on the Redemption Payment Date
as set forth herein, then (i) at the Holder’s election, such Notice of
Redemption will be null and void, (ii) Borrower will not have the right to
deliver another Notice of Redemption, and (iii) Borrower’s failure may be deemed
by Holder to be a non-curable Event of Default.  A Notice of Redemption may be
cancelled at the option of the Holder, if at any time during the Redemption
Period an Event of Default, or an event which with the passage of time or giving
of notice could become an Event of Default (whether or not such Event of Default
has been cured), occurs. If the Borrower gives notice of to the Holder of
Redemption of the Note, the Holder has the option of converting the Note
pursuant to Section 3.1.


ARTICLE III


CONVERSION RIGHTS


3.1.            Holder’s Conversion Rights.   Subject to Section 3.2, the Holder
shall have the right, but not the obligation, to convert all or any portion of
the then aggregate outstanding Principal Amount of this Note, together with
interest, if any, into shares of Common Stock, subject to the terms and
conditions set forth in this Article III, at the rate of $0.02 per share of
Common Stock (“Conversion Price”), as the same may be adjusted pursuant to this
Note.  The Holder may exercise such right by delivery to the Borrower of a
written Notice of Conversion pursuant to Section 3.3.

 
2

--------------------------------------------------------------------------------

 


3.2.            Conversion Limitation.   Neither Holder nor the Borrower may
convert on any date that amount of the Note Principal or interest in connection
with that number of shares of Common Stock which would be in excess of the sum
of (i) the number of shares of Common Stock beneficially owned by the Holder and
its affiliates on a Conversion Date, (ii) any Common Stock issuable in
connection with the unconverted portion of the Note, and (iii) the number of
shares of Common Stock issuable upon the conversion of the Note with respect to
which the determination of this provision is being made, which would result in
beneficial ownership by the Holder and its affiliates of more than 4.99% of the
outstanding shares of Common Stock of the Borrower on such Conversion Date.  For
the purposes of the provision to the immediately preceding sentence, beneficial
ownership shall be determined in accordance with Section 13(d) of the Securities
Exchange Act of 1934, as amended, and Regulation 13d-3 thereunder.  Subject to
the foregoing, the Holder shall not be limited to aggregate conversions of only
4.99% and aggregate conversion by the Holder may exceed 4.99%.  The Holder shall
have the authority and obligation to determine whether the restriction contained
in this Section 3.2 will limit any conversion hereunder and to the extent that
the Holder determines that the limitation contained in this Section applies, the
determination of which portion of the Notes are convertible shall be the
responsibility and obligation of the Holder.  The Holder may waive the
conversion limitation described in this Section 3.2, in whole or in part, upon
and effective after 61 days prior written notice to the Borrower to increase
such percentage to up to 9.99%.


3.3.            Mechanics of Holder’s Conversion.


(a)         In the event that the Holder elects to convert any amounts
outstanding under this Note into Common Stock, the Holder shall give notice of
such election by delivering an executed and completed notice of conversion (a
“Notice of Conversion”) to the Borrower, which Notice of Conversion shall
provide a breakdown in reasonable detail of the Principal Amount, accrued
interest and amounts being converted.  The original Note is not required to be
surrendered to the Borrower until all sums due under the Note have been
paid.  On each Conversion Date (as hereinafter defined) and in accordance with
its Notice of Conversion, the Holder shall make the appropriate reduction to the
Principal Amount, accrued interest and fees as entered in its records.  Each
date on which a Notice of Conversion is delivered or telecopied to the Borrower
in accordance with the provisions hereof shall be deemed a “Conversion Date.”  A
form of Notice of Conversion to be employed by the Holder is annexed hereto as
Exhibit A.


(b)         Pursuant to the terms of a Notice of Conversion, the Borrower will
issue instructions to the transfer agent accompanied by an opinion of counsel
(if so required by the Borrower’s transfer agent), and, except as otherwise
provided below, shall cause the transfer agent to transmit the certificates
representing the Conversion Shares to the Holder by crediting the account of the
Holder’s designated broker with the Depository Trust Corporation (“DTC”) through
its Deposit Withdrawal Agent Commission (“DWAC”) system within three (3)
business days after receipt by the Borrower of the Notice of Conversion (the
“Delivery Date”).  In the case of the exercise of the conversion rights set
forth herein, the conversion privilege shall be deemed to have been exercised
and the Conversion Shares issuable upon such conversion shall be deemed to have
been issued upon the date of receipt by the Borrower of the Notice of
Conversion. The Holder shall be treated for all purposes as the beneficial
holder of such shares of Common Stock, or, in the case that Borrower delivers
physical certificates as set forth below, the record holder of such shares of
Common Stock, unless the Holder provides the Borrower written instructions to
the contrary.  Notwithstanding the foregoing to the contrary, the Borrower or
its transfer agent shall only be obligated to issue and deliver the shares to
the DTC on the Holder’s behalf via DWAC (or certificates free of restrictive
legends) if the registration statement providing for the resale of the shares of
Common Stock issuable upon the conversion of this Note is effective and the
Holder has complied with all applicable securities laws in connection with the
sale of the Common Stock, including, without limitation, the prospectus delivery
requirements and has provided representations accordingly.  In the event that
Conversion Shares cannot be delivered to the Holder via DWAC, the Borrower shall
deliver physical certificates representing the Conversion Shares by the Delivery
Date to an address designated by Holder in the U.S.

 
3

--------------------------------------------------------------------------------

 


3.4.            Conversion Mechanics.


(a)         The number of shares of Common Stock to be issued upon each
conversion of this Note pursuant to this Article III shall be determined by
dividing that portion of the Principal Amount and interest and fees to be
converted, if any, by the then applicable Fixed Conversion Price.


(b)         The Fixed Conversion Price and number and kind of shares or other
securities to be issued upon conversion shall be subject to adjustment from time
to time upon the happening of certain events while this conversion right remains
outstanding, as follows:


A.           Merger, Sale of Assets, etc.  If (A) the Company effects any merger
or  consolidation of the Company with or into another entity, (B) the Company
effects any sale of all or substantially all of its assets in one or a series of
related transactions,  (C) any tender offer or exchange offer (whether by the
Company or another entity) is completed pursuant to which holders of Common
Stock are permitted to tender or exchange their shares for other securities,
cash or property, (D) the Company consummates a stock purchase agreement or
other business combination (including, without limitation, a reorganization,
recapitalization, spin-off or scheme of arrangement) with one or more persons or
entities whereby such other persons or entities acquire more than the 50% of the
outstanding shares of Common Stock (not including any shares of Common Stock
held by such other persons or entities making or party to, or associated or
affiliated with the other persons or entities making or party to, such stock
purchase agreement or other business combination), (E) any "person" or "group"
(as these terms are used for purposes of Sections 13(d) and 14(d) of the 1934
Act) is or shall become the "beneficial owner" (as defined in Rule 13d-3 under
the 1934 Act), directly or indirectly, of 50% of the aggregate Common Stock of
the Company, or (F) the Company effects any reclassification of the Common Stock
or any compulsory share exchange pursuant to which the Common Stock is
effectively converted into or exchanged for other securities, cash or property
(in any such case, a "Fundamental  Transaction"), this Note, as to the unpaid
principal portion thereof and accrued interest thereon, shall thereafter be
deemed to evidence the right to convert into such number and kind of shares or
other securities and property as would have been issuable or distributable on
account of such Fundamental Transaction, upon or with respect to the securities
subject to the conversion right immediately prior to such Fundamental
Transaction.  The foregoing provision shall similarly apply to successive
Fundamental Transactions of a similar nature by any such successor or
purchaser.  Without limiting the generality of the foregoing, the anti-dilution
provisions of this Section shall apply to such securities of such successor or
purchaser after any such Fundamental Transaction.


B.           Reclassification, etc.  If the Borrower at any time shall, by
reclassification or otherwise, change the Common Stock into the same or a
different number of securities of any class or classes, this Note, as to the
unpaid principal portion hereof and accrued interest hereon, shall thereafter be
deemed to evidence the right to convert into an adjusted number of such
securities and kind of securities as would have been issuable as the result of
such change with respect to the Common Stock immediately prior to such
reclassification or other change.


C.           Stock Splits, Combinations and Dividends.  If the shares of Common
Stock are subdivided or combined into a greater or smaller number of shares of
Common Stock, or if a dividend is paid on the Common Stock in shares of Common
Stock, the Conversion Price shall be proportionately reduced in case of
subdivision of shares or stock dividend or proportionately increased in the case
of combination of shares, in each such case by the ratio which the total number
of shares of Common Stock outstanding immediately after such event bears to the
total number of shares of Common Stock outstanding immediately prior to such
event.

 
4

--------------------------------------------------------------------------------

 


D.           Share Issuance.   The Holder has been granted certain rights in the
Convertible Loan Agreement in connection with issuances and proposed issuances
of Common Stock by the Company at a price lower than the Conversion Price, until
such time as this Note is Converted to Common Stock or Paid in Full.


  (c)         Whenever the Conversion Price is adjusted pursuant to Section
3.4(b) above, the Borrower shall promptly mail to the Holder a notice setting
forth the Conversion Price after such adjustment and setting forth a statement
of the facts requiring such adjustment.


3.5.              Reservation.   During the period the conversion right exists,
Borrower will reserve from its authorized and unissued Common Stock not less
than one hundred percent (100%) of the number of shares to provide for the
issuance of Common Stock upon the full conversion of this Note. Borrower
represents that upon issuance, such shares will be duly and validly issued,
fully paid and non-assessable.  Borrower agrees that its issuance of this Note
shall constitute full authority to its officers, agents, and transfer agents who
are charged with the duty of executing and issuing stock certificates to execute
and issue the necessary certificates for shares of Common Stock upon the
conversion of this Note.


3.6              Issuance of Replacement Note.  Upon any partial conversion of
this Note, a replacement Note containing the same date and provisions of this
Note shall, at the written request of the Holder, be issued by the Borrower to
the Holder for the outstanding Principal Amount of this Note and accrued
interest which shall not have been converted or paid, provided Holder has
surrendered an original Note to the Borrower. In the event that the Holder
elects not to surrender a Note for reissuance upon partial payment or
conversion, the Holder hereby indemnifies the Borrower against any and all loss
or damage attributable to a third-party claim in an amount in excess of the
actual amount then due under the Note, and the Borrower is hereby expressly
authorized to offset any such amounts mutually agreed upon by Borrower and
Holder or pursuant to a judgment in Borrower’s favor against amounts then due
under the Note.


ARTICLE IV


EVENTS OF DEFAULT


The occurrence of any of the following events of default (“Event of Default”)
shall, at the option of the Holder hereof, make all sums of principal and
interest then remaining unpaid hereon and all other amounts payable hereunder
immediately due and payable, upon demand, without presentment, or grace period,
all of which hereby are expressly waived, except as set forth below:


4.1             Failure to Pay Principal or Interest.  The Borrower fails to pay
any installment of Principal Amount, interest or other sum due under this Note
or the Convertible Loan Agreement when due and such failure continues for a
period of five (5) business days after the due date.


4.2             Breach of Covenant.  The Borrower breaches any material covenant
or other term or condition of the Convertible Loan Agreement or this Note in any
material respect and such breach, if subject to cure, continues for a period of
ten (10) business days after written notice to the Borrower from the Holder.

 
5

--------------------------------------------------------------------------------

 


4.3             Breach of Representations and Warranties.  Any material
representation or warranty of the Borrower made herein, in the Convertible Loan
Agreement or in any agreement, statement or certificate given in writing
pursuant hereto or in connection herewith or therewith shall be false or
misleading in any material respect as of the date made and the Closing Date.


4.4             Receiver or Trustee.  The Borrower or any Subsidiary of Borrower
shall make an assignment for the benefit of creditors, or apply for or consent
to the appointment of a receiver or trustee for them or for a substantial part
of their property or business; or such a receiver or trustee shall otherwise be
appointed.


4.5             Judgments.  Any money judgment, writ or similar final process
shall be entered or filed against Borrower or any subsidiary of Borrower or any
of their property or other assets for more than $100,000, and shall remain
unvacated, unbonded, unappealed, unsatisfied, or unstayed for a period of
forty-five (45) days.


4.6             Non-Payment.   A default by the Borrower under any one or more
obligations in an aggregate monetary amount in excess of $100,000 for more than
twenty (20) days after the due date, unless the Borrower is contesting the
validity of such obligation in good faith and has segregated cash funds equal to
not less than one-half of the contested amount.


4.7             Bankruptcy.  Bankruptcy, insolvency, reorganization, or
liquidation proceedings or other proceedings or relief under any bankruptcy law
or any law, or the issuance of any notice in relation to such event, for the
relief of debtors shall be instituted by or against the Borrower or any
Subsidiary of Borrower and if instituted against them are not dismissed within
forty-five (45) days of initiation.
 
4.8             Stop Trade.  An SEC or judicial stop trade order with respect to
Borrower’s Common Stock that lasts for five or more consecutive trading days.


4.10           Failure to Deliver Common Stock or Replacement Note.  Borrower’s
failure to timely deliver Common Stock to the Holder pursuant to and in the form
required by this Note or the Subscription Agreement, or if required, a
replacement Note.


4.11           Reverse Splits.   The Borrower effectuates a reverse split of its
Common Stock without twenty days prior written notice to the Holder.


4.12           Cross Default.  A default by the Borrower of a material term,
covenant, warranty or undertaking of any Transaction Document or other agreement
to which the Borrower and Holder are parties, or the occurrence of a material
event of default under any such other agreement which is not cured after any
required notice and/or cure period.


4.13           Reservation Default.   Failure by the Borrower to have reserved
for issuance upon conversion of the Note the amount of Common Stock as set forth
in this Note and the Subscription Agreement.
 
4.14           Financial Statement Restatement.   The restatement of any
financial statements filed by the Borrower for any date or period from two years
prior to the Issue Date of this Note and until this Note is no longer
outstanding, if the result of such restatement would, by comparison to the
unrestated financial statements, have constituted a Material Adverse Effect.

 
6

--------------------------------------------------------------------------------

 


ARTICLE V


MISCELLANEOUS


5.1           Failure or Indulgence Not Waiver.  No failure or delay on the part
of Holder hereof in the exercise of any power, right or privilege hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such power, right or privilege preclude other or further exercise thereof or
of any other right, power or privilege.  All rights and remedies existing
hereunder are cumulative to, and not exclusive of, any rights or remedies
otherwise available.


5.2           Notices.  All notices, demands, requests, consents, approvals, and
other communications required or permitted hereunder shall be in writing and,
unless otherwise specified herein, shall be (i) personally served, (ii)
deposited in the mail, registered or certified, return receipt requested,
postage prepaid, (iii) delivered by reputable air courier service with charges
prepaid, or (iv) transmitted by hand delivery, telegram, or facsimile, addressed
as set forth below or to such other address as such party shall have specified
most recently by written notice.  Any notice or other communication required or
permitted to be given hereunder shall be deemed effective (a) upon hand delivery
or delivery by facsimile, with accurate confirmation generated by the
transmitting facsimile machine, at the address or number designated below (if
delivered on a business day during normal business hours where such notice is to
be received), or the first business day following such delivery (if delivered
other than on a business day during normal business hours where such notice is
to be received) or (b) on the second business day following the date of mailing
by express courier service, fully prepaid, addressed to such address, or upon
actual receipt of such mailing, whichever shall first occur.  The addresses for
such communications shall be: (i) if to the Borrower to: Neonode Inc., 651
Byrdee Way, Lafayette, California, 94549, Attn: David Brunton, with a copy by
telecopier only to: SRK Law Offices, Hamada 12. Rehovot, Israel, Attn: Steve
Kronengold, telecopier: +972-8-936-6000, and (ii) if to the Holder, to the name,
address and telecopy number set forth on the front page of this Note.


5.3           Amendment Provision.  The term “Note” and all reference thereto,
as used throughout this instrument, shall mean this instrument as originally
executed, or if later amended or supplemented, then as so amended or
supplemented.


5.4           Assignability.  This Note shall be binding upon the Borrower and
its successors and assigns, and shall inure to the benefit of the Holder and its
successors and assigns.


5.5           Cost of Collection.  If default is made in the payment of this
Note, Borrower shall pay the Holder hereof reasonable costs of collection,
including reasonable attorneys’ fees.


5.6           Governing Law.  This Note shall be governed by and construed in
accordance with the laws of the State of New York , including, but not limited
to, New York statutes of limitations.  Any action brought by either party
against the other concerning the transactions contemplated by this Agreement
shall be brought only in the courts of New York.  Both parties and the
individual signing this Agreement on behalf of the Borrower agree to submit to
the jurisdiction of such courts.  The prevailing party shall be entitled to
recover from the other party its reasonable attorney's fees and costs.  In the
event that any provision of this Note is invalid or unenforceable under any
applicable statute or rule of law, then such provision shall be deemed
inoperative to the extent that it may conflict therewith and shall be deemed
modified to conform with such statute or rule of law. Any such provision which
may prove invalid or unenforceable under any law shall not affect the validity
or unenforceability of any other provision of this Note. Nothing contained
herein shall be deemed or operate to preclude the Holder from bringing suit or
taking other legal action against the Borrower in any other jurisdiction to
collect on the Borrower's obligations to Holder, to realize on any collateral or
any other security for such obligations, or to enforce a judgment or other
decision in favor of the Holder.  This Note shall be deemed an unconditional
obligation of Borrower for the payment of money and, without limitation to any
other remedies of Holder, may be enforced against Borrower by summary proceeding
pursuant to New York Law or any similar rule or statute in the jurisdiction
where enforcement is sought.  For purposes of such rule or statute, any other
document or agreement to which Holder and Borrower are parties or which Borrower
delivered to Holder, which may be convenient or necessary to determine Holder’s
rights hereunder or Borrower’s obligations to Holder are deemed a part of this
Note, whether or not such other document or agreement was delivered together
herewith or was executed apart from this Note.

 
7

--------------------------------------------------------------------------------

 


5.7             Maximum Payments.  Nothing contained herein shall be deemed to
establish or require the payment of a rate of interest or other charges in
excess of the maximum permitted by applicable law.  In the event that the rate
of interest required to be paid or other charges hereunder exceed the maximum
permitted by such law, any payments in excess of such maximum shall be credited
against amounts owed by the Borrower to the Holder and thus refunded to the
Borrower.


5.8.            Construction.   Each party acknowledges that its legal counsel
participated in the preparation of this Note and, therefore, stipulates that the
rule of construction that ambiguities are to be resolved against the drafting
party shall not be applied in the interpretation of this Note to favor any party
against the other.


5.9             Redemption.  This Note may not be redeemed or called without the
consent of the Holder except as described in this Note or the Convertible Loan
Agreement.


5.10           Shareholder Status.  The Holder shall not have rights as a
shareholder of the Borrower with respect to unconverted portions of this
Note.  However, the Holder will have the rights of a shareholder of the Borrower
with respect to the Shares of Common Stock to be received after delivery by the
Holder of a Conversion Notice to the Borrower.


5.11           Non-Business Days.   Whenever any payment or any action to be
made shall be due on a Saturday, Sunday or a public holiday under the laws of
the State of New York, such payment may be due or action shall be required on
the next succeeding business day and, for such payment, such next succeeding day
shall be included in the calculation of the amount of accrued interest payable
on such date.

 
8

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, Borrower has caused this Note to be signed in its name by an
authorized officer as of the ____ day of _____________.


 
NEONODE INC.
     
 
By:
       
Name:
   
Title:
     
WITNESS:
         
   
   


 
9

--------------------------------------------------------------------------------

 

EXHIBIT A
NOTICE OF CONVERSION


(To be executed by the Registered Holder in order to convert the Note)


The undersigned hereby elects to convert $_________ of the principal and
$_________ of the interest due on the Note issued by Neonode Inc. on
_________________ into Shares of Common Stock of Neonode Inc. (the “Borrower”)
according to the conditions set forth in such Note, as of the date written
below.


Date of
Conversion:_______________________________________________________________________________


Conversion
Price:_________________________________________________________________________________


Shares To Be
Delivered:____________________________________________________________________________


Signature:_______________________________________________________________________________________


Print
Name:_____________________________________________________________________________________


Address:________________________________________________________________________________________


   _______________________________________________________________________________________

 
10

--------------------------------------------------------------------------------

 